Title: From John Adams to Oliver Wolcott, Jr., 29 August 1796
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy August 29. 1796

My Wants are So numerous and my means of Supplying them So moderate, that I am obliged to ask the favour of you, to direct a Post note to be Sent me for a Quarters Salary, as Soon after the fourth of September as possible. Mr Meredith at your Desire was So good as to Send me a Note for the last Quarter in good Season. We have the most tranquil Summer and most plentiful Season I ever knew.
With great and Sincere Esteem I am / your faithful and obliged
John Adams